DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 10/18/2019.
Claims 1 - 9 are currently pending and have been examined.
This action is made non-final. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019  has been considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because 


Claims 1 - 9  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a system, independent claim 8 is directed to a system, and independent claim 9 is directed to a method, all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, all claims fall within a statutory category).
Examiner has identified independent  claim 1 as the claim which best represents the claimed invention for analysis. Those claims separately, and in combination with the below cited dependent claims, recite, in part, the limitations of:
...acquire a traveling state of the vehicle, acquire information on an occupant of the vehicle, and detect an occurrence of a traffic accident related to the vehicle; ...store information including a damage state of the vehicle due to the traffic accident and an injury state of the occupant due to the traffic accident and  provide information to an insurance company (claims 1, 8, and 9); 
and as to the dependent claims ...  
...acquire position information of the vehicle including location of accident (claim 2); ...analyze the damage state of the vehicle...(claim 3); ...acquire  traveling state of the vehicle (claim 4); ...vehicle with camera acquires image... (claim 5); acquire image information(claim 6); ...transmit information to an insurance company (claim 7).  
The independent claims, considered alone and in combination with all other claims, recite the abstract idea of:
reporting vehicle accident information to an insurance company.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include fundamental economic principals or practices including insurance, which method is one of several groupings of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
As to the question of why the above referenced claim limitations do not integrate the abstract idea into a practical application, those limitations clearly apply high level generic computers (and computer components) and camera to the vehicle accident occurrence. The additional claim elements of: information processing system, vehicle, camera, and server are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. The additional elements of: elements of: vehicle, information processing system, camera, server, and camera(s) are computer related hardware / structural limitations of the claims that are all recited at a high-level of generality (i.e., a generic computer performing a generic computer function). These amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying a computer as a tool to acquire information regarding, and to report, an accident.  This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any “inventive concept”. Given the above, the additional elements of the independent claims do not change the outcome of the analysis. (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Dependent  claims  2 - 7 as above detailed all further articulate the abstract idea set forth in the independent claim(s.  Those claims do not include any additional elements 
Therefore, claims 1 - 9   are not patent-eligible.

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 9 are rejected under 35 USC 102 (a)(1) as being anticipated by Breed (US20130267194A1). 

Regarding claims 1, 8, and 9:
Breed teaches:
An information processing system comprising: a vehicle; ("Method and system for notifying a remote facility of a vehicular accident includes obtaining 
and a server communicatively connected with the vehicle, ("Insurance companies and/or automobile clubs such as AAA can be notified based on the preset preferences of the smartphone owner.", [010]), see also above ABSTRACT, e.g., ("Method and system for notifying a remote facility of a vehicular accident ... The information about position of the vehicle obtained by the position determining system is provided to the remote facility to be associated with the data packet(s), see also Fig's 3 - 5 depicting vehicle / occupant crash information transmitted to remote facility, which remote facility may include the insurance company as below noted;
wherein: the vehicle is configured to acquire a traveling state of the vehicle, ("In one embodiment, the message generated by the communications system 594 results in the system transmitting at a minimum, the location or the GPS coordinates of the vehicle and additionally a verbal description of the location 
acquire information on an occupant of the vehicle, and ("A method for notifying a remote facility of an accident involving a vehicle in accordance with the invention includes obtaining information about the accident using a crash sensor system on the vehicle, obtaining information about position of the vehicle using a position determining system, obtaining information about occupancy of the vehicle by animate occupants using an occupant sensing system on the vehicle, generating at least one data packet derived from information obtained by the crash sensor system and information obtained by the occupant sensing system and directing each data packet, using a communications system on the vehicle, from the vehicle directly to the remote facility without involving an intermediary. The information about position of the vehicle obtained by the position determining system is provided to the remote facility to be associated with the data packet(s).", [017]), see also ABSTRACT;
detect an occurrence of a traffic accident related to the vehicle; and ("Vehicle sensors 592 include sensors and sensor systems that detect the operating conditions of the vehicle", [055]) and ("In one exemplifying use of the system shown in FIG. 5, the operator at the remote facility 595 could be notified when the vehicle experiences a crash, as detected by the crash sensor system 591 and transmitted to the remote facility 595 via the communications system 594,",
the server is configured to, when a notification of the occurrence of the traffic accident is received from the vehicle, store provision information including ("To this end, a computer program may reside in the communications system 594 and interpret a command from the remote facility for such information into a request to seek out the requested information from the appropriate sensor or sensing system or from memory in which the requested information is stored.", [065]);
a damage state of the vehicle due to the traffic accident analyzed based on the traveling state of the vehicle and ("Thus, one of main vehicle sensors 592 may be a location or position determining system that determines the position of the vehicle, e.g., a GPS system.", [055]) and ("Other information in the message being transmitted by the communications system 594 to the remote facility 585 may include the number of the occupants and any evidence of their movement which could be obtained, for example, from pictures taken by any cameras that may be located within the vehicle.", [081]) and ("A method for notifying a remote facility of an accident involving a vehicle in accordance with the invention includes obtaining information about the accident using a crash sensor system on the vehicle, obtaining information about position of the vehicle using a position determining system,", [017 - SUMMARY OF INVENTION]);
an injury state of the occupant due to the traffic accident analyzed based on the information on the occupant, and (”A fisheye type camera, for example, may become available that can be retrofitted and mounted onto the ceiling of the passenger compartment of the vehicle which not only accurately monitors both the 
provide the provision information to an insurance company.  ("Thus, an accident can connect the driver to his personal health care provider that knows his particular medical conditions and at the same time to emergency services so that responders can be optimally prepared. Insurance companies and/or automobile clubs such as AAA can be notified based on the preset preferences", [0127]) and see Fig's 3 - 5 depicting vehicle / occupant crash information transmitted to remote facility, which remote facility may include the insurance company as above noted.

Regarding claim 2:
Breed discloses all of the limitations of claim 1.
Breed further teaches:
wherein the vehicle is configured to acquire position information of the vehicle, and the provision information includes the position information of a point at which the traffic accident has occurred. ("A method for notifying a remote facility of an accident involving a vehicle in accordance with the invention includes obtaining information about the accident using a crash sensor system on the vehicle, obtaining information about position of the vehicle using a position determining system, obtaining information about occupancy of the vehicle by animate occupants using an occupant sensing system on the vehicle,", [017]) and 
Regarding claim 3:
Breed discloses all of the limitations of claim 2.
Breed further teaches:
wherein the server is configured to analyze the damage state of the vehicle based on a traveling image acquired from another vehicle traveling around the point at which the traffic accident has occurred. ("FIG. 2 illustrates the placement of a variety of sensors, primarily accelerometers and/or gyroscopes, which can be used to diagnose the state of the vehicle itself.", [040]) and ("Other innovations described herein include the transmission of any video data from a vehicle to another vehicle or to a facility remote from the vehicle by any means such as a telematics communication system, a cellular phone system, a communication via GEO, geocentric or other satellite system and any communication that communicates the results of a pattern recognition system analysis. Also, any communication from a vehicle that combines sensor information with location information is anticipated by at least one of the inventions disclosed herein.", [067]).
Regarding claim 4:
Breed discloses all of the limitations of claim 1.
Breed further teaches:
wherein the provision information includes a kind of the traffic accident analyzed by the server based on the traveling state of the vehicle. ("A method for notifying a remote facility of an accident involving a vehicle in accordance with the invention includes obtaining information about the accident using a crash sensor system on the vehicle, obtaining information about position of the vehicle using a position determining system, obtaining information about occupancy of the vehicle by animate occupants using an occupant sensing system on the vehicle,", [017]) and ("The information about the accident from the crash sensor system, the information about position of the vehicle from the position determining system, and the information about occupancy of the vehicle from the occupant sensing system may be provided to an on-board processor that generates the data packets from the provided information.", [024]).

Regarding claim 5:
Breed discloses all of the limitations of claim 1.
Breed further teaches:
wherein the vehicle includes an outside-vehicle camera for imaging an outside of the vehicle, and is configured to acquire the traveling state of the vehicle from a traveling image of the vehicle captured by the outside-vehicle camera. ("Possible sensors include optical sensors (cameras) which obtain images of the environment surrounding the vehicle, blind spot detectors which provides data on the blind spot of the driver, automatic cruise control sensors that 
Regarding claim 6:
Breed discloses all of the limitations of claim 1.
Breed further teaches:
wherein the vehicle includes an in-vehicle cabin camera for imaging an inside of a cabin of the vehicle, and is configured to acquire the information on the occupant from an image captured by the in-vehicle cabin camera. ("Other information in the message being transmitted by the communications system 594 to the remote facility 585 may include the number of the occupants and any evidence of their movement which could be obtained, for example, from pictures taken by any cameras that may be located within the vehicle. The cameras are one example of sensors included in the occupant sensing system 600.", [081]).  
Regarding claim 7:
Breed discloses all of the limitations of claim 1.
Breed further teaches:
wherein the server is configured to transmit the provision information to an information processing terminal of the insurance company.  ("Thus, an accident can connect the driver to his personal health care provider that knows his particular medical conditions and at the same time to emergency services so that responders can be optimally prepared. Insurance companies and/or automobile 

Conclusion

Cases cited but not relied upon are:
Hyde US10403147B2 - A system for documenting an accident includes a vehicle that includes a transceiver device and a processing circuit. The processing circuit is configured to receive data from a collision detection device of the vehicle, determine, based on the received data, that an accident is impending or occurring involving the vehicle, generate a request for a nearby vehicle, and transmit, via the transceiver device, the request to the nearby vehicle. The request is for the nearby vehicle to illuminate a region associated with the accident, actively acquire data related to the accident, and record actively acquired data related to the accident.
Joodaki US9922471B2 - A vehicle accident reporting system and method identifies a sudden event when a measured acceleration of the vehicle exceeds a predefined maximum acceleration or deceleration indicative of an accident. A notification that a sudden event has occurred is transmitted to an accident 
Matsuda US10766495B2 - An onboard apparatus comprises a controller configured to execute acquisition of information regarding a driving environment on a route from a riding point of a passenger riding on a vehicle to an alighting point where the passenger alights; and calculation of points given to a driver who drives the vehicle along the route according to the information regarding the driving environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW COBB/            Examiner, Art Unit 3694
/Mike Anderson/Primary Patent Examiner, Art Unit 3694